— 'In a coram nobis proceeding, defendant appeals from an order of the Supreme Court, Queens County, dated October 25, 1967, which denied, without a hearing, his application to vacate a judgment of the former County Court, Queens County, rendered January 8, 1954, convicting him of attempted burglary in the third degree, upon his plea of guilty, and imposing sentence. Order affirmed, with leave to renew upon proper supporting papers. The affidavit mandated by People v. Scott (10 N Y 2d 380) cannot properly be furnished for the first time on appeal and may not be considered (People v. Warren, 25 A D 2d 676; People v. Sprow, 26 A D 2d 822, 823). Beldock, P.'J., Christ, Munder, Martuscello and Kleinfeld, JJ., concur.